Stone Column Trading House Ltd. v Beogradska Banka A.D. in Bankruptcy (2016 NY Slip Op 03996)





Stone Column Trading House Ltd. v Beogradska Banka A.D. in Bankruptcy


2016 NY Slip Op 03996


Decided on May 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2016

Sweeny, J.P., Renwick, Moskowitz, Kapnick, Gesmer, JJ.


650228/13 1232 1231

[*1]Stone Column Trading House Limited, Claimant-Appellant,
vBeogradska Banka A.D. in Bankruptcy, Claimant-Respondent.


Medenica Law PLLC, New York (Olivera Medenica of counsel) and Law Offices of Martin Novar, New York (Martin Novar of counsel), for appellant.
Marion & Allen, P.C., New York (Roger K. Marion of counsel), for respondent.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered November 10, 2015, which, upon reargument of claimant Stone Column Trading House Limited's motion for summary judgment, adhered to the original order, entered December 22, 2014, denying the motion, unanimously affirmed, with costs. Appeal from order entered December 22, 2014, unanimously dismissed, without costs, as academic.
The motion court correctly determined that Stone Column's motion for summary judgment was premature because it served the motion prior to joinder of issue (CPLR 3212[a]; City of Rochester v Chiarella , 65 NY2d 92, 101 [1985]). Pursuant to a stipulation, the parties agreed to proceed against each other in a consolidated interpleader action involving the parties' competing claims to an amount on deposit at a bank in liquidation proceedings (see  CPLR 1006). The stipulation shows that the parties contemplated answering interrogatories in lieu of filing answers to each other's complaints. As interrogatories have yet to be completely answered, and objections thereto resolved, issue has not been joined. Moreover, the motion court correctly noted that discovery is still outstanding on numerous material issues of fact (CPLR 3212[f]; First Bank of Ams. v Motor Car Funding , 257 AD2d 287, 293-294 [1st Dept 1999]).
We have considered Stone Column's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 24, 2016
CLERK